Exhibit 10.4
(TECHNISCAN, INC. LOGO) [g20786g2078602.gif]
February 4, 2002
Barry Hanover
2597 Sherwood Drive
Salt Lake City, UT 84108
RE: Offer of Employment
Dear Barry;
TechniScan, Inc. (TSI) is pleased to offer you the position of Chief Operations
Officer. The purpose of this letter is to outline the terms under which this
offer is tendered and provide a brief overview of the position responsibilities.
The letter is intended to be an agreement that provides the framework under
which we will engage you. As we discussed, the position description is not
intended to be all encompassing because the position will evolve rapidly as we
grow (hopefully with equal rapidity). Further, I understand that you will be
developing a description of duties you are most attracted to — and that job
description is what we will work from. To assist you in this process I have
attached a draft job description for this position. Please feel free to make
changes that you would like to make to describe the position responsibilities as
you see them.
Job Description
The position offered is Chief Operations Officer. In this position you would
have responsibility for all aspects of producing TSI’s Breast Cancer Scanner now
in development. The attached job description includes the following key
responsibilities:
Strategic development of the SafeScan™ system (the “Product”) for market:

  •   Co-develop and implement the Company Business Plan     •   Co-develop and
implement the annual budget     •   Aid in capital development     •   Develop
human resources policies and procedures     •   Develop and implement Product
end-user objectives     •   Develop and implement Product regulatory strategy  
  •   Develop and manage the Clinical Advisory Board     •   Develop the
marketing strategy

Northgate Business Center • 350 West 800 North, Suite 305 • Salt Lake City, Utah
84103
Voice: 801.521.0444, 521.0888 • Fax: 801.521.0666
www.techniscanmedical.com • www.techniscan.net • E-mail: admin@techniscan.net

 



--------------------------------------------------------------------------------



 



Barry Hanover
Offer Letter
Page 2 of 5
This is intended to be the “beginning list” of job responsibilities that, with
your input and direction, will grow over a very short period of time as the
product develops.
Salary
The salary offered for this position is $12,500/month. As we discussed you would
start on February 11, 2002 and migrate toward full time as your personal
schedule can accommodate it. Of course, we envision this as a full time position
and encourage you to work toward a balance that allows your full time
participation as soon as practical. The company will depend on you top provide
an accounting of your time until you reach full time. Until then, your salary
will be prorated to that percentage of full time you actually work.
As you know, we are currently raising capital. Currently, there is not
sufficient capital to pay full salaries for most employees, and most senior
managers have agreed to accrue salaries into an account payable or convertible
to stock at the close of next round of financing. I anticipate that this will be
complete by the end of Q-2 2002 or sooner.
At the time the round closes, you will be paid the total accrued less applicable
taxes. The company will issue an earnings statement showing the accrued salary
and taxes bi-monthly on the 5th and 20th of each month instead of a paycheck. If
required a draw against salary is available and I would be happy to discuss your
needs for compensation at any time.
Equity Participation
The company will reward key employees through opportunities for equity
participation. As a key executive you are eligible to participate in various
company equity issues including Preferred Stock for cash or deferred salary at
each financing round, Stock Options.
Preferred Stock Equity
All employees will have an opportunity to participate in each funding round of
equity issue for the company. The purpose of this is to allow employees to
continue to invest alongside new investors as the company grows without having
to meet minimum investment amounts or investor qualifications. This program is
voluntary and employees are not required to participate.
Stock Options
The Company has adopted a Comprehensive Management Incentive Plan (“Stock Option
Plan” herein) and has authorized the issuance of up to 5,000,000 shares of
Common Stock under the Plan. The actually number of shares set aside for the
option pool will be approximately 20% of the total outstanding stock at each
round. Stock Options are granted as Non Qualified Options and Incentive Stock
Options. The primary difference is

 



--------------------------------------------------------------------------------



 



Barry Hanover
Offer Letter
Page 3 of 5
that Non Qualified Options do not have a vesting period while Incentive Stock
Options vest over four (4) years as described below.
First Option Grant: Forty five (45) days after you start, the Company shall
grant to you a first round of Non Qualified Stock for 200,000 shares of stock at
a strike price to be determined by the Board.
Second Stock Option Grant: Within thirty days (30) after the closure of the
Series B Round, the Board of Directors shall authorize a second round of
Incentive Stock Options (ISO) and shall grant you an ISO for a minimum of
300,000 shares (or more at the discretion of the Board of Directors and the
recommendation of the CEO).
Vesting of Non Qualified Stock Options
Non Qualified Stock Options do not vest. They are exercisable upon grant.
Vesting of Incentive Stock Options: The Incentive Stock Options will vest and
become exercisable in accordance with the following schedule, subject to the
terms of the Company’s Stock Option Plan: twenty five percent (25%) of the
Options shall vest on the first anniversary of the date of this AGREEMENT and
the remaining seventy-five percent (75%) of the Options shall vest in equal
monthly installments for thirty-six (36) months thereafter, provided you are
then still employed, and has been continuously employed, on a full- or
substantially
full-time basis by the Company at such times.
Effect of Change in Control Upon Vesting: If you are still employed by the
Company and there occurs a Change in Control made the subject of a binding
written agreement executed and delivered on or after January 1, 2002, then upon
the closing date of the event constituting a Change in Control, one hundred
percent (100%) of the your then-unvested Options shall accelerate and
immediately become vested. Remaining unvested Options, if any, shall continue to
vest on the terms and under the conditions specified herein. For purposes of
this letter agreement, a “Change in Control” shall mean:

  •   The sale, transfer or other disposition of all or substantially all of the
assets of the Company; or     •   Any merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those holding beneficial ownership of 50% or more of the
outstanding voting stock of the Company immediately prior to such transaction.  
  •   For purposes of this letter agreement, the occurrence of an underwritten
public offering by the Company shall not be deemed an occurrence of a Change in
Control.

 



--------------------------------------------------------------------------------



 



Barry Hanover
Offer Letter
Page 4 of 5
General Terms Pertaining to Options: Subject to the foregoing provisions, the
Options shall be granted under and shall be governed by the terms of the
Company’s Stock Option Plan (as it may be amended from time to time in the
future) and shall be subject to a written option agreement issued to you. All
Plan provisions not contradicted by the terms of this letter agreement
(including, but not limited to, provisions regarding timing and manner of, and
deadlines for, exercise, and provisions concerning market stand-off) shall apply
to the Options to be granted. If you have questions about any option please
request further written detail from David Robinson (CEO) or Gerald Snow
(Corporate Counsel).
Taxes
As a part of this agreement you acknowledge that the grant of equity benefits
may result in taxable income. As a condition of employment, you acknowledge that
you are solely responsible for payment of any tax liability relating to or
arising from such Preferred and/or Common Stock. You are encouraged to obtain a
professional opinion regarding your potential tax liabilities under this
agreement. Do not rely on any statements made by the Company’s representatives
with respect to the tax and other economic considerations relating to this
investment.
In regard to such considerations, you should rely on the advice of, or consult
with, your own personal tax, investment, legal or other advisors. You
acknowledge that an election under Section 83(b) of the Internal Revenue Code
may be made within 30 days of the date of this Agreement, and with respect
thereto Executive has consulted with, or shall consult with, his or her personal
tax, investment, legal or other advisors.
Benefits
As an early stage start up the company contemplates a generous benefits package
that will allow us to attract and retain employees from national employment
markets. As a person who is joining during the time that these benefits are
being determined you will be given the maximum benefit at the time each is
instituted. The following descriptions are intended to provide general guidance
about the contemplated benefit policies of the company — not all benefits are in
place.
Medical and Dental
The company currently provides medical insurance through IHC. A copy of the
current plan is available upon your request. Whether you choose this option or
not the company currently provides a maximum medical/dental benefit of
$300/month. If you elect to maintain your coverage through COBRA or self
insurance the company will pay you this amount directly each month.
Holidays
The company recognizes 8 holidays:

  •   Memorial Day

 



--------------------------------------------------------------------------------



 



Barry Hanover
Offer Letter
Page 5 of 5

  •   Independence Day     •   State Holiday 24 July     •   Labor Day     •  
Thanksgiving and the day after     •   Christmas Day, and     •   New Years Day

Sick Leave Policy & Vacation
The company currently allows up to fifteen (15) working days per twelve
(12) months for either sick or vacation time. Flex time will accrue up to a
maximum of thirty (30) working days, at which time it shall cease accruing until
the total amount accrued is reduced below the thirty (30) day maximum.
401K Plan
The company does have a retirement program that allows you to place up to 10% of
your salary in a qualified 401K plan. At this time the company does not provide
matching funds, however, it does expect to do so in the future.
Barry, I am excited to have the opportunity to work with a professional of your
caliber. I have no doubt your contribution to our team of technology
professionals will allow us to reach our goals. I look forward to completing the
“dry” work of agreement and move on to the challenging and stimulating work of
building a company known for its line of superior imaging products.

            Sincerely,

-s- David Robinson [g20786g2078620.gif]

David Robinson
President and Chief Executive Officer
TechniScan, Inc.
                       

 